Case: 1:19-cv-00809 Document #: 146 Filed: 06/21/21 Page 1 of 1 PagelD #:6547

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

 

 

EASTERN DIVISION
EMMANUEL DUNAGAN, et al.,
Plaintiffs,

Vv. Case No. 1:19-cv-00809
ILLINOIS INSTITUTE OF ART Hon. Charles R. Norgle
CHICAGO, LLC, et al,

Defendants.
ORDER

The Court has reviewed the parties’ status report and rejects the parties’ proposed briefing schedule
on the motions to dismiss. This 2019 case must move forward expeditiously. The individual
defendants shall have 21 days from the date of this order to file any motions to dismiss. Plaintiffs
shall have 14 days from the date of any such motion to respond. The individual defendants shall
have 7 days to file any reply.

IT IS SO ORDERED.
ENTER:

Ligh bry

CHARLES RONALD NOR , Judge
United States District Cou

DATE: June 21, 2021
